 


 HR 272 ENR: To designate the Department of Veterans Affairs and Department of Defense joint outpatient clinic to be constructed in Marina, California, as the “Major General William H. Gourley VA–DOD Outpatient Clinic”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 272 
 
AN ACT 
To designate the Department of Veterans Affairs and Department of Defense joint outpatient clinic to be constructed in Marina, California, as the Major General William H. Gourley VA–DOD Outpatient Clinic. 
 
 
1.Name of the Department of Veterans Affairs and Department of Defense joint outpatient clinic, Marina, California 
(a)DesignationThe Department of Veterans Affairs and Department of Defense joint outpatient clinic to be constructed at the intersection of the proposed Ninth Street and the proposed First Avenue in Marina, California, shall be known and designated as the Major General William H. Gourley VA–DOD Outpatient Clinic. 
(b)ReferencesAny reference in a law, regulation, map, document, record, or other paper of the United States to the Department of Veterans Affairs and Department of Defense joint outpatient clinic referred to in subsection (a) shall be deemed to be a reference to the Major General William H. Gourley VA–DOD Outpatient Clinic. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
